Citation Nr: 0101722	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the claimant submitted a timely substantive appeal 
from the denial of service connection for a cyst on the 
lateral side of the right knee. 


REPRESENTATION

Claimant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Claimant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The claimant had National Guard service.  His active military 
service is unverified.

This matter arose from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi, that denied the claimant's claim for 
entitlement to service connection for a cyst on the lateral 
side of the right knee.  

A hearing was held in March 2000, before the undersigned, who 
is the Board member rendering the determination in this claim 
and who was designated by the Chairman to conduct that 
hearing.  38 U.S.C.A. § 7107(c) (West Supp. 2000).  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The claimant was notified of the denial of service 
connection for a right knee disability on October 5, 1998.  
He submitted a notice of disagreement with the rating action 
in May 1999.  

2.  A statement of the case was provided to the claimant on 
June 1, 1999.  No substantive appeal was received within one 
year of the issuance of notice of the rating action or within 
60 days of the date of mailing of the statement of the case.

3.  The claimant did not file a timely substantive appeal 
with respect to this issue.  



CONCLUSION OF LAW

A timely substantive appeal of the claim of entitlement to 
service connection for a right knee disability was not filed, 
and the Board lacks jurisdiction to consider this issue.  38 
U.S.C.A. §§ 7104(a), 7105(a), (b)(1), and (d)(3), and 7108 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.202, and 
20.302 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On October 2, 1998, the RO denied the claimant's request for 
VA compensation benefits for a disability of the right knee.  
The RO sent out a notification of the rating action on 
October 5, 1998.  The claimant responded with a notice of 
disagreement that was received at the RO on May 19, 1999.  
The RO sent the claimant a statement of the case (SOC), which 
was dated June 1, 1999.  The claimant's VA Form 9, Appeal to 
Board of Veterans' Appeals, was dated October 20, 1999, and 
was received at the RO on October 26, 1999.  

The claimant was accorded a personal hearing before the Board 
at the RO in March 1999.  At the time, he and his 
representative were advised that timeliness of the 
substantive appeal was in issue, and they were given an 
opportunity to present testimony and argument on that issue.  
The claimant stated that he relied on his service officer 
(not the representative at the hearing), who advised him that 
everything was taken care of, and that he (the claimant) was 
not aware of any delays.  The representative stated that the 
claimant was aware of the timeliness requirement, but he felt 
that he had done everything within the required time.



II.  Analysis

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to service connection for a cyst on the right knee.

In March 2000, the claimant and his representative were given 
notice that the Board was going to consider whether the 
substantive appeal was timely with respect to this claim and 
given an opportunity to present argument related to this 
issue.  See 38 C.F.R. § 20.203 (2000).  Although the Board 
has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the claimant.  Cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  During his hearing, the claimant and his 
representative both had the opportunity to address this issue 
and to present any pertinent contentions or legal argument.

As noted by the United States Court of Appeals for the 
Federal Circuit, ". . . it is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (2000).

Service connection was denied in October 1998.  The claimant 
was notified of the decision in a letter dated October 5, 
1998.  The notice of disagreement was received on May 19, 
1999, and the SOC was issued on June 1, 1999.  

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2000); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2000).  

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the statement of the case, whichever is longer.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  The statement of the case was issued in June 1999; 
sixty days from the issuance of that document would be August 
1, 1999.  The longer time period would be one year from the 
sending of the notice of the adverse rating decision, or 
October 5, 1999.  

A VA Form 9, Appeal to Board of Veterans' Appeals, was 
received from the claimant on October 26, 1999.  That 
document was signed on October 20, 1999.  Even if the date of 
signing the document were to be taken as the date of receipt, 
and it may not, it was signed well after the appeal period 
had run.  

The claimant's accredited representative submitted a VA Form 
646, Statement of Accredited Representation in Appealed Case 
that addressed the issue of entitlement to an increased 
evaluation for a right knee disability.  A date receipt stamp 
was not on the form; however, the form was signed on January 
21, 2000. 

In this instance, the claimant submitted a VA Form 9 on 
October 26, 1999, twenty-one days after the deadline of 
October 5, 1999.  The accredited representative submitted a 
VA Form 646 on January 21, 2000, one hundred eight days after 
the one year deadline of October 5, 1999.  Both documents 
were filed long after the expiration of the appeal period 
(one year for the issuance of the notice of the adverse 
rating action).  Hence, neither document may be accepted as a 
timely substantive appeal.  See 38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.302(b) (2000).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been a timely appeal of this issue, so any purported appeal 
is not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.101(a), 20.200, and 20.202, 20.302 (2000); YT v. Brown, 
9 Vet. App. 195 (1996).


ORDER

The claimant having failed to perfect an appeal through the 
filing of a timely substantive appeal, the claim of 
entitlement to service connection for a cyst of the right 
knee is dismissed.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

